ACCEPTED
                                                                                   12-14-00319-CR
                                                                       TWELFTH COURT OF APPEALS
                                                                                    TYLER, TEXAS
                                                                               3/4/2015 6:38:55 PM
                                                                                      CATHY LUSK
                                                                                            CLERK

                            No. 12-14-00319-CR

                                                                   FILED IN
                                                            12th COURT OF APPEALS
                            In the Court of Appeals              TYLER, TEXAS
                        for the Twelfth Judicial District    3/4/2015 6:38:55 PM
                                 at Tyler, Texas                 CATHY S. LUSK
                                                                     Clerk



                            Demetric Lewis Alfred,
                                 Appellant

                                       V.

                                State of Texas,
                                   Appellee


             On Appeal From Cause No. CR-22090-AA in the 159th
               Judicial District Court of Angelina County, Texas


               State’s First Motion for Extension (Unopposed)


To the Honorable Justices of this Court:

       Appellee, State of Texas, moves for a 7-day extension of time to file

its brief.

                                       I.

       Under the Texas Rules of Appellate Procedure, the general deadline

to file an appellee’s brief is 30 days after the date the appellant’s brief was

filed. Tex. R. App. P. 38.6(b). Appellant’s Brief was filed on February 2,

2015, giving the State until Wednesday March 4, 2015 to file its brief
       The State of Texas now requests a 7-day extension of time in which

to file its brief.

                                       II.

       Good cause exists for allowing the State additional time to file its brief

for the following reasons:

       1.     Counsel for the State was working on and completed three

other briefs during this time-frame, which are Owens v. State, No. 12-14-

00386-CR, Finley v. State, 12-14-00005-CR, and Dominey v. State, 12-14-

00226-CR.

       2.     Counsel for the State had to select a jury in State v. Fletcher,

Cause No. 2014-0790 on Monday March 2, 2015 and trial is set to begin

Friday March 6, 2015. This is in addition to the normal felony criminal

docket counsel must prepare for.

       3.     Counsel for the Appellant is unopposed to this motion.
                                          III.

      From the above-listed reasons, the State has demonstrated that good

cause for the failure to be able to submit its brief by the Court’s deadline.

This is the State’s first motion for extension, and it is not brought for

purposes of delay or harassment, but to see that justice is done.

      Wherefore, Appellee State of Texas prays that the Court grant its

requested 7-day extension to file its State’s Brief in this matter.

                                           Respectfully Submitted,

                                            /s/April Ayers-Perez
                                           Assistant District Attorney
                                           Angelina County D.A.’s Office
                                           P.O. Box 908
                                           Lufkin, Texas 75902
                                           (936) 632-5090 phone
                                           (936) 637-2818 fax
                                           State Bar No. 24090975
                                           aperez@angelinacounty.net

                                           Attorney for Appellee
                                           State of Texas
                              Certificate of Service

      I do certify that on March 4, 2015 a true and correct copy of the

above document has been served electronically to John Reeves, 1007

Grant Ave., Lufkin, Texas, 75901, attorney for Appellant, Demetric Alfred,

through efile.txcourts.gov.

                                             /s/April Ayers-Perez


                         Certificate of Conference

      I certify that on March 4, 2015, I conferred with John Reeves by

telephone about this motion, and certify that he was unopposed to a 7-day

extension.

                                             /s/April Ayers-Perez